Bigelow, J.
The defendant objects to the recovery by the plaintiff upon the note declared on, that it was without consideration ; but it is very clear, upon the facts stated in the bill of exceptions, that this ground of defence is wholly untenable. In the first place, the plaintiff’s indorsement upon the note of four hundred dollars, for which the note in suit was given, was a good consideration. The liability of the plaintiff on that note as indorser was not affected by his fraud in procuring it; on the contrary, his indorsement of it to the defendant was a guaranty that it was a good and valid note as against the promisors, and a promise on his part to pay it, if they failed to do so, upon due demand and notice.
In the next place, the present defendant, being a bond fide holder of the note for four hundred dollars, having taken the same for value before it was due, and without notice of the fraud, had a right to recover upon it as against the promisors, notwithstanding it was obtained of them by fraud, on the part ■of the present plaintiff. Such fraud would have been a good defence to that note in the hands of the plaintiff, but was no answer to it as against the defendant. It is difficult to understand how the defendant was defeated in his attempt to recover that note of the promisors. Certainly, if the facts stated in the bill of exceptions are true, they had no valid defence to the note in an action brought upon it by him. But the erroneous verdict and judgment in that action cannot in any way affect the rights of the parties to the present suit. The defendant received, in exchange for the note in suit, precisely what he agreed to take, namely, a note for four hundred dollars, upon which both promisors and indorser were legally liable to him. He cannot now, therefore, be heard to say, that he received no valid consideration for the note now claimed of him. Exceptions overruled.